DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 04/22/2021 have been entered and fully considered.  Claims 1-8 and 10-11 are pending.  Claim 11 is new.  Claims 1 and 8 are amended.  Claims 1-8 and 10-11 are examined herein.

Specification
The amendment to the specification has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0093849 A1 (“DeKeuster”).
Regarding claim 1, DeKeuster discloses a battery module 28 (“the battery pack”) (Abstract; Figs. 4, 7-8) comprising a housing 62 having a bottom portion 74 and side walls 68, 70 extending upward around a periphery of the bottom portion (Fig. 4; [0044]), 
Both the first and second retaining walls are inserted into the housing separately from the multiple battery cells ([0056]), and first and second retaining walls are located at two end sides of the sequentially arranged multiple battery cells laterally fix the sequentially arranged multiple battery cells (Figs. 7-8).
As shown in Fig. 7 of DeKeuster, a vertical gas discharging passage is provided within the housing on an inner side of a first width side wall (leading from the top portion of the battery cells to vent 136).  An upper end of the first and second retaining walls 120 and 124 may each include one or more slots 128 (“the ventilation guide slot”), which is located between a lateral gas discharging passage (provided between the terminals 112, 113 of battery cells 90 and extending in the Z axis 40 direction; see Figs. 4, 5, 7) and the vertical gas discharging passage and is capable of enabling the lateral gas discharging passage to be in fluid communication with the vertical gas discharging passage.  The first width side wall is provided with a vent 136 (“the gas discharging port”).
Regarding claim 2, DeKeuster discloses the battery pack of claim 1.  DeKeuster further discloses the retaining walls 100 may be constructed of any suitable material, for example a plastic ([0059]).  Because the retaining walls 100 are formed of plastic, they 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claims 3-4
DeKeuster further discloses a circuit board 150 having a control circuit is provided on a reverse face of the first retaining wall 120 (Fig. 8; [0063]-[0064], [0068], [0077]) and a relay 132 is provided on a reverse face of the second retaining wall 124 (Fig. 7; [0062], [0064]).
Regarding claim 5, DeKeuster discloses the battery pack of claim 4.  As shown in Fig. 7, the relay 132 comprises a plug; and as shown in Fig. 8, the circuit board 150 comprises a plug.  As shown in Figs. 7-8, the relay plug is pluggable onto the circuit board plug.
Regarding claim 10, DeKeuster discloses the battery pack of claim 1.  As shown in Figs. 6-8 of DeKeuster, the first and second retaining walls 120, 124 are formed separately from the housing.
Regarding claim 11, DeKeuster discloses the battery pack of claim 1.  The instant claim recites a product-by-process limitation (i.e. the first end plate and the second end plate are inserted into the housing after the multiple battery cells are mounted in the housing).  In this regard, MPEP 2113 sets forth the following: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the recitation of the first end plate and the second end plate are inserted into the housing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0093849 A1 (“DeKeuster”) in view of US 2017/0062783 A1 (“Kim”).
Regarding claim 6
Kim discloses a rechargeable battery pack (Abstract) and teaches the main body 210 of the end plate 201 is provided with reinforcing ribs 218 (Figs 5, 8; [0110]-[0112]).  The reinforcing ribs 218 reinforce the main body of the end plate and provide the main body with a uniform strength in the height direction ([0110]-[0112]).  As shown in Fig. 8, the reinforcing ribs 218 result in corresponding ribs on the inner face of the end plate (i.e. the front faces).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of the reinforcing ribs taught by Kim to reinforce the end plates and provide uniform strength in the height direction.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0093849 A1 (“DeKeuster”) in view of JP 2010-277735 A (“Osumi”).
Regarding claim 7, DeKeuster discloses the battery pack of claim 1.  DeKeuster is silent regarding the battery pack further comprising a bearing plate mounted above the top portions of the multiple battery cells to fix the sequentially arranged and mounted multiple battery cells in a perpendicular direction of the housing.
Osumi discloses a power supply device comprising a sealing member 20, a pressing part 30, a gas duct 40, and a frame 50 (collectively “the bearing plate”) (Abstract; Figs. 2, 5-6).  The makes it possible to reliably prevent gas leakage during a safety valve operation ([0006], [0019], [0022], [0039], [0041]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the gas exhaust system as taught by Osumi to guide gas 
Regarding claim 8, modified DeKeuster discloses the battery pack of claim 7.  As shown in Fig. 4 of DeKeuster, a middle recessed portion is formed between cell terminals (shown as 112, 113 in Fig. 5) disposed on the top portion of each of the plurality of the multiple battery cells.  An annotated portion of Fig. 4 is provided below.  As surface of the middle recessed portion is provided with one or more cell vents 114 (“the at least one seal-breakable opening”) configured to discharge a gas generated in the battery cell when broken.  As shown in Fig. 4 of DeKeuster, when the battery cells are arranged and mounted in the housing, the middle recessed portions collectively form a battery top portion through-slot.

    PNG
    media_image1.png
    241
    326
    media_image1.png
    Greyscale

Osumi teaches that the frame 50 has a through-slot on a bottom portion thereof (“the bearing plate bottom portion through-slot”) (Figs. 2, 6, 8) that is pressed (i.e. press-fitted) into a slot formed by the battery cells and the end plates.  The distal end of the bearing plate bottom portion through-slot is provided with a blocking plate (e.g. the side of the frame 50 that is closest to one of the end plates) (Figs. 6, 8).

Response to Arguments
In view of the amendment to the specification, the objection to the specification as presented in the previous Office action is withdrawn.
In view of the amendment to claim 1, the rejection to claims 1-10 under 35 USC 112(a) as presented in the previous Office action is withdrawn.
In view of the cancellation of claim 9, the rejection to claim 9 under 35 USC 112(b) as presented in the previous Office action is withdrawn.
Applicant's arguments filed 04/22/2021 regarding the rejection of claim 1 under 35 USC 102 have been fully considered but they are not persuasive.
Applicant argues:
Specifically, the Examiner asserted that DeKeuster discloses a vertical gas discharging passage within the housing on an inner side of the first width side wall.  See, Office Action dated December 23, 2020, page 9.  The Examiner appears to be referring to the slots 128 depicted in FIGS. 7 and 8 of DeKeuster.  However, these slots 128 are for retaining a second portion of a clamping mechanism.  See, DeKeuster, paras. [0057]-[0058], [0066], [0070], and [0072].  Nowhere in the description does DeKeuster indicate these slots 128 are used to vent gas.  Furthermore, the slots 128 are not in fluid contact with the vent 136 and would not be capable of discharging gas through the vent.  Osumi does not cure the deficiency of DeKeuster because Osumi only describes a lateral or horizontal gas duct.
In response, please consider the following.  Regarding the ventilation guide slot the claim recites “a ventilation guide slot in an upper end of the first end plate, the ventilation guide slot located between a lateral gas discharging passage and the vertical gas discharging passage to enable the lateral gas discharging passage to be in fluid communication with the vertical gas discharging passage.”  DeKeuster meets these .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ventilation guide slot being used to vent gas, or discharging gas through the ventilation guide slots) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727